Title: To George Washington from Hugh Martin, 8 December 1783
From: Martin, Hugh
To: Washington, George


                        
                            Sir.
                            Decr 8th 1783
                        
                        A desire of serving my Countrey, from a motive of doing what little was in my power to procure her freedom,
                            first induced me to Join the Army. a Natural inclination for the investigation of knowledge and the Attention I paid to my
                            Duty as Surgeons Mate, for several Campaignes, procured for me promotion to a Regimental surgeon, which Commission I held
                            to the end of the War—In the time of Actual service, this discovery fell into my hands; well known to your Excellency by
                            the Cure of several officers of Distinction in the Army. From the most accurate enquiry, which I have made the Medicine is
                            peculiar to the groth of America which make it an object of importance for Exportation to other Countries; But should it
                            be made known, and no restraint put on it, it would be infroced in such a manner, as would afford us,
                            little or no profit, as a staple Commodity. Should the Consideration of these Circumstances, be thought worthy of Your
                            Patronage in Communicating the inclosed to the public, either, with your own observations on the subject, or leave to
                            publish it without, and at the same time giving you the fullest ashurance, by the strongest ties of honor, that my future
                            Exertions shall be equally Uniform, to merit any Attention which you might see cause to honor it with—satisfied that a few
                            words from you would be attended with the most happy Consequences. to the afflicted part of the Community, as well as to
                            me as an Individual. Divine Providence having deprived me of all relations; tho not without Substituting in their room,
                            the most Affectionate friends; And the Officers of the Army, being my near and dear Connections, I therefore to you dear
                            General as our head and Patron, with more freedom look up for those indulgences, which you may think their entitled to.
                            The Volume mentioned in the enclosed will be at least an octavo, the publication of which by subscription from the vast
                            number wanted both here and in Europe, and the light which it will Cast on that branch of Medicine, will be a means of
                            Vending a vast number of them which will soon enable me to Extend it in any manner, the public may be most benefitted by
                            it—I have the honor to be with the greatest Esteem and Regard your Excellency; most Obedient and very humble servant.
                        
                            H. Martin
                        
                    